Case: 13-12554   Date Filed: 02/11/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12554
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:12-cr-00149-RAL-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

PEDRO CALIXTO-MORAN,
a.k.a. Chino,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (February 11, 2014)

Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:
              Case: 13-12554     Date Filed: 02/11/2014   Page: 2 of 2


      Stephen V. Iglesias, appointed counsel for Pedro Calixto-Moran, has moved

to withdraw from further representation of the appellant and filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion is GRANTED,

and Calixto-Moran’s conviction and sentence are AFFIRMED.




                                         2